1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                     ***
      ELIZABETH LEASING, LLC,
4
                             Plaintiff,
5                                                       2:20-cv-00191-GMN-VCF
      vs.                                               ORDER
6     UNITED STATES CUSTOMS AND
      BORDER PROTECTION,
7
                             Defendant.
8

9
            Before the Court is the United States Customs and Border Protection’s Unopposed Motion to Toll
10
     Civil and Statutory Deadlines (ECF No. 7).
11
            Accordingly,
12
            IT IS HEREBY ORDERED that any opposition to the United States Customs and Border
13
     Protection’s Unopposed Motion to Toll Civil and Statutory Deadlines (ECF No. 7) must be filed on or
14
     before April 6, 2020.
15
            DATED this 30th day of March, 2020.
16
                                                              _________________________
17                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
